BRADY, Justice.
We have carefully reviewed the evidence in this cause and evaluated the errors assigned by the appellant. We reach these inescapable conclusions. The court did not err in overruling the motion of appellant for a directed verdict. It was not the duty of the state to produce a witness whose testimony might have been favorable for the appellant. It was the duty of the appellant to obtain this witness who had not even been subpoenaed by the appellant.
Finally, the appellant was not denied any of his constitutional rights, and the evidence was sufficient to justify the jury in finding that the appellant in a drunken fit of anger shot the prosecutrix with the intent to kill and murder her, his assault resulting in the amputation of her left leg at .the hip.
A new trial should not have been granted in this cause, and the verdict of the jury and the judgment of the court is hereby affirmed.
Affirmed.
ETHRIDGE, C. J., and JONES, PATTERSON and SMITH, JJ., concur.